Title: To Thomas Jefferson from James Smith, 12 November 1786
From: Smith, James
To: Jefferson, Thomas



Sir
London Novr. 12. 86.

I quitted Paris in great haste to arrive here time enough to embark for Charleston but have been detained three weeks longer than I expected. I have now the honor of adressing your Excellency in behalf of my nephew Mr. Thomas Smith, for whom I beg the favor of your countenance and protection. He is young, and I believe prudent, but let him be ever so much so, he will find your Excellency more capable of garding him than himself. Besides that being at Paris he cannot dispense with the duty of paying his respects to a dignified character who has conferred many favors on his uncle and who represents his country there with much credit and applause.
My nephew is at Paris to inquire of some physicians the best situation in France for his complaint. Wherever he goes, he will probably want the assistance of your excellency in procuring him such acquaintances of his own rank as may contribute to the restoration of that health he seeks after, by causing him to pass his time agreably and advantageously; which will be conferring a singular favor upon him and increase the obligations of Sir your Excellency’s most obedt. humble sevt.,

James Smith

P.S. If it be not too much trouble, I would request that my particular compliments may be presented to Mr. Shaw.

